Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 27, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits because of insufficient weeks of covered employment in her base period. At issue on this appeal is whether claimant could be credited with the required weeks of covered employment during the established base period (Labor Law, § 527). Resolution of that question depended largely upon the credibility of witnesses who testified, a matter within the sole province of the board. Since the board’s decision thereon is supported by substantial evidence, it must be affirmed (Matter of Collazo [Levine] 51 AD2d 603; Matter of Mitagstein [Catherwood] 32 AD2d 584). Decision affirmed, without costs. Sweeney, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.